THE COURT.
The defendant was charged with the violation of section 270 of the Penal Code in failing to provide for a minor child. A jury having found him guilty, he applied for probation.  The court suspended the imposition of sentence and granted probation. No judgment or sentence was pronounced and it follows that the order granting probation is not appealable. (In re Phillips, 17 Cal. (2d) 55 [109 Pac. (2d) 344], and cases there cited.)
The appellant obtained, on affidavit, an extension of time in which to file his opening brief to March 2, 1942. No brief was filed and no appearance in opposition to the motion to dismiss was made at the time set for hearing which was on March 10, 1942.
The motion is granted and the appeal is dismissed.